Citation Nr: 1017588	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-09 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses in the amount of $1,185, incurred at East 
Jefferson General Hospital on August 5, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to June 
1994. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2007 decision in which the VA Fee Office in 
Flowood, Mississippi, denied payment or reimbursement for 
unauthorized medical expenses incurred at East Jefferson 
General Hospital on August 5, 2007.  The Veteran filed a 
notice of disagreement (NOD) in September 2007, and the VAMC 
in Jackson, Mississippi issued a statement of the case (SOC) 
in March 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2008.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO in New 
Orleans, Louisiana; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  During the time frame pertinent  to this appeal, service 
connection was in effect for arteriosclerotic heart disease 
(rated as 60 percent disabling) and thrombosis of the brain 
(rated as 10 percent disabling); the Veteran also was in 
receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and was considered permanently and totally disabled.  

3.  On August 5, 2007, the Veteran received emergency 
treatment at East Jefferson General Hospital for complaints 
of chest, hip, and back pain radiating into his lower left 
extremity; in connection with this treatment, unauthorized 
medical expenses in the amount of $1,185 were incurred.  

4.  Probative evidence tends to support a finding that VA or 
other federal facilities were not feasibly available to the 
Veteran on August 5, 2007.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for payment or reimbursement of unauthorized medical 
expenses in the amount of $1,185, incurred at East Jefferson 
General Hospital on August 5, 2007, are met.  38 U.S.C.A. § 
1728, 5107 (West 2002); 38 C.F.R.§§ 3.102, 17.52, 17.120, 
17.130 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim for payment or 
reimbursement of unauthorized medical expenses, the Board 
finds that all notification and development action needed to 
fairly adjudicate this claim has been accomplished.  



II.  Analysis

The appellant is seeking payment or reimbursement for 
unauthorized medical expenses incurred at East Jefferson 
General Hospital on August 5, 2007, in the amount of $1,185.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2009).  Here, the Veteran's treatment at the non-VA 
facility was not authorized in advance, and the appellant 
does not so contend.  Nevertheless, under 38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120, the VA may reimburse Veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

During the time frame pertinent  to this appeal, service 
connection was in effect for arteriosclerotic heart disease 
(rated as 60 percent disabling) and thrombosis of the brain 
(rated as 10 percent disabling); the Veteran also was in 
receipt of a total disability rating based on individual 
unemployability due to service-connected disabilities ((TDIU) 
and was considered permanently and totally disabled.  Hence, 
the criteria of 38 C.F.R. § 17.120(a) are met.  

On August 5, 2007, the Veteran was treated at East Jefferson 
General Hospital for complaints of pain.  Private medical 
records reflect that the Veteran was seen in the emergency 
room for a 3-week history of pain in the left hip radiating 
to the knee.  He said the pain had worsened and was now 
unbearable.  An X-ray of the hip revealed degenerative 
changes.  The clinical impression was sciatica.  

During the March 2010 Board hearing, the Veteran testified 
that he had pain in his chest and left side of his back 
radiating into his left side.  He said that he ran out of 
Coumadin and that the pain began that morning and became 
progressively worse until it became so unbearable that his 
wife drove him to the emergency room.  

Although the private medical records only reflect the 
Veteran's complaints of hip pain and sciatica, the Veteran 
testified that he had pain in his chest and back radiating 
down his left side.  He pointed out that he had a history of 
heart failure and stroke, that he had run out of Coumadin, 
and that he had the type of radiating pain that was 
potentially symptomatic of a heart attack or stroke.  The 
Board notes that the VAMC in Jackson, Mississippi, accepted 
the emergency nature of the Veteran's treatment and denied 
the claim based on the availability of VA facilities.  Given 
the nature of the Veteran's complaints and his medical 
history, the Board resolves all reasonable doubt in the 
Veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102) in also concluding that the treatment received at 
East Jefferson General Hospital on August 5, 2007, was for a 
medical emergency.  Hence, the criteria of 38 C.F.R. § 
17.120(b) are met.

As regards the provisions of 38 C.F.R. § 17.120(c), the VA 
Fee Office and the VAMC both denied the Veteran claim for the 
stated reason that VA facilities were feasibly available to 
the Veteran.  Neither the VA Fee Office nor the VAMC 
explained what facility was feasibly available to the 
Veteran, who lived, and currently lives, in New Orleans.  
During the hearing, the Veteran testified that after 
Hurricane Katrina, the VAMC in New Orleans only operated an 
outpatient clinic during the weekdays.  The Veteran said that 
this facility, located on Perdido Street, did not have 
emergency care and did not operate on the weekends-August 5, 
2007, the time in question, was a Sunday.  The Board has also 
confirmed that VA has an urgent care center on Perdido 
Street, which is open Monday through Friday, 8 a.m. to 5 p.m.  
According to the Veteran's representative, the only VA 
facilities providing emergency care were located in Biloxi, 
Mississippi, and Baton Rouge, Louisiana - each approximately 
60 to 70 miles from the Veteran's home.  East Jefferson 
General Hospital was located about 11/2 miles from the 
Veteran's home.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to include the Veteran's 
March 2010 Board hearing, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the criteria for 
payment or reimbursement of unauthorized medical expenses in 
the amount of $1,185, incurred at East Jefferson General 
Hospital on August 5, 2007, are met.  

Because payment or reimbursement is available under the 
provisions of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, 
the Board need not discuss the provisions of 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2009) (the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106-177).


ORDER

Payment or reimbursement for unauthorized medical expenses in 
the amount of $1,185, incurred at East Jefferson General 
Hospital on August 5, 2007, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


